            Case 5:17-cv-00220-LHK Document 1057 Filed 12/31/18 Page 1 of 3



 1   Daniel J. Stephenson (SBN 270722)
     K&L GATES LLP
 2   10100 Santa Monica Boulevard
     Eighth Floor
 3   Los Angeles, CA 90067
     Telephone: (310) 552 5000
 4   Facsimile:     (310) 552 5001
     Email: dan.stephenson@klgates.com
 5
     Attorney for Lenovo (United States), Inc. and
 6   Motorola Mobility LLC

 7                                  UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA

 9                                            SAN JOSE DIVISION

10                                                               Case No. 5:17-cv-00220-LHK-NMC
       FEDERAL TRADE COMMISSION,
11                             Plaintiff,                    DECLARATION OF TODD MADDEROM
                                                              IN SUPPORT OF ADMINISTRATIVE
12     v.                                                       MOTION TO FILE UNDER SEAL
13     QUALCOMM INCORPORATED, a
       Delaware corporation,
14                             Defendant.
15

16            I, Todd Madderom, Director of Procurement at Motorola Mobility LLC (“Motorola”), do

17   hereby declare under oath as follows based upon my knowledge, information, and belief:

18            1.     I understand that the Plaintiff the Federal Trade Commission (“FTC”) and Defendant

19   Qualcomm, Inc. (“Qualcomm”) (together, the “Parties”) intend to file the Expert Report of Carl

20   Shapiro on December 27, 2018 (the “Shapiro Report”), and that portions of the Shapiro Report

21   contain non-public, confidential, and highly sensitive business and commercial information of

22   Motorola, the disclosure of which would put Motorola at an unfair competitive disadvantage in the

23   marketplace.

24            2.     Consistent with the Administrative Motion to Seal filed by the Parties (the

25   “Administrative Motion to Seal”), Motorola requests that the Court maintain certain limited portions

26   of the Shapiro Report under seal. Motorola is seeking to seal only those limited portions that are

27   truly confidential in nature and it is not seeking to seal all of the portions identified by the Parties – as

28   noted below.
            DECLARATION OF TODD MADDEROM IN SUPPORT OF ADMINISTRATIVE MOTION TO SEAL
                                   Case No. 5:17-md-00220-LHK-NMC
                                                  -1-
Case 5:17-cv-00220-LHK Document 1057 Filed 12/31/18 Page 2 of 3
          Case 5:17-cv-00220-LHK Document 1057 Filed 12/31/18 Page 3 of 3



 1                                             ATTESTATION

 2            I, Daniel J. Stephenson, am the ECF User whose ID and password are being used to file this
     document with the Clerk of the Court using CM/ECF which will send electronic notification of such
 3   filing to all registered counsel and, in compliance with Local Rule 5-1(i)(3), hereby attest that all
 4   signatories concur with this filing.

 5                                                       /s/ Daniel J. Stephenson
     Dated: December 31, 2018                            Daniel J. Stephenson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         DECLARATION OF TODD MADDEROM IN SUPPORT OF ADMINISTRATIVE MOTION TO SEAL
                                Case No. 5:17-md-00220-LHK-NMC
                                               -3-
